BLODGETT, J.
Heard upon motion of defendant for new trial after verdict for plaintiff for $500 by a jury.
January 12, 1925, defendant was driving an automobile on Elmwood Avenue towards Providence, about half past ten in the evening. Rain and sleet were falling to such an extent as to cover the windshield of the car. At the driver’s right sat a young lady who was attempting to guide the defendant, the driver, and to see the road ahead. The plaintiff, with a number of companions, was walking in the highway, claiming that the sidewalk was impassable toy reason of snow and ice, and was struck toy defendant’s car.
The negligence of defendant and contributory negligence of plaintiff were submitted to the jury, and there was testimony upon which a jury might find that plaintiff was justified in walking in the street rather than on the sidewalk, and that there was negligence on the part of defendant in proceeding when his windshield was covered with sleet.
Motion denied.